Exhibit 10.2




















TRANSITION SERVICES AGREEMENT


by and between


DANAHER CORPORATION


and


ENVISTA HOLDINGS CORPORATION


Dated as of September 19, 2019




1

--------------------------------------------------------------------------------



This TRANSITION SERVICES AGREEMENT (this “Agreement”), dated as of September 19,
2019, is entered into by and between Danaher Corporation (“Danaher”), a Delaware
corporation, and Envista Holdings Corporation (“Envista”), a Delaware
corporation. “Party” or “Parties” means Danaher or Envista, individually or
collectively, as the case may be.
W I T N E S S E T H:
WHEREAS, the Parties have entered into that certain Separation Agreement, dated
as of September 19, 2019 (the “Separation Agreement”); and
WHEREAS, pursuant to the Separation Agreement, certain services are to continue
to be provided by the Danaher Group to the Envista Group and by the Envista
Group to the Danaher Group after the Effective Date upon the terms and
conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements,
provisions and covenants contained in this Agreement, the Parties hereby agree
as follows:
ARTICLE I
DEFINITIONS
Section 1.01    Certain Defined Terms.
(a)Unless otherwise defined herein, all capitalized terms used herein shall have
the same meanings as in the Separation Agreement.
(b)The following capitalized terms used in this Agreement shall have the
meanings set forth below:
“Danaher Provider” means Danaher or a Provider that is a member of the Danaher
Group.
“Effective Date” has the meaning set forth in the Separation Agreement.
“Envista Provider” means Envista or a Provider that is a member of the Envista
Group.
“Force Majeure” means, with respect to a Party, an event beyond the reasonable
control of such Party, including acts of God, storms, floods, riots, fires,
sabotage, civil commotion or civil unrest, interference by civil or military
authorities, acts of war (declared or undeclared) or armed hostilities or other
national or international calamity or one or more acts of terrorism or failure
or interruption of networks or energy sources.
“Prime Rate” means the rate last quoted as of the time of determination by The
Wall Street Journal as the “Prime Rate” in the United States or, if the Wall
Street Journal ceases to quote such rate, the highest per annum interest rate
published by the Federal Reserve Board in Federal Reserve Statistical Release
H.15 (519) (Selected Interest Rates) as the “bank prime loan” rate as of such
time, or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by Danaher) or any similar release by the Federal Reserve
Board (as determined by Danaher).
“Provider” means the Party or its Affiliates providing a Service or access to a
Facility under this Agreement.
“Recipient” means the Party to whom a Service or access to a Facility is being
provided under this Agreement.
“Virus(es)” means any computer instructions (i) that have a material adverse
effect on the operation, security or integrity of a computing telecommunications
or other digital operating or processing system or environment, including other
programs, data, databases, computer libraries and computer and communications
equipment, by altering, destroying, disrupting or inhibiting such operation,
security or integrity; (ii) that without functional purpose, self-replicate
without manual intervention; or


2

--------------------------------------------------------------------------------



(iii) that purport to perform a useful function but which actually perform
either a destructive or harmful function, or perform no useful function and
utilize substantial computer, telecommunications or memory resources.
ARTICLE II
SERVICES, ACCESS TO FACILITIES AND DURATION
Section 2.01    Services. Subject to the terms and conditions of this Agreement,
Danaher shall provide (or cause to be provided) to the Envista Group all of the
services listed in Schedule 2.01-1 attached hereto (as such Schedule may be
amended pursuant to Section 2.04, the “Danaher Provided Services”). Subject to
the terms and conditions of this Agreement, Envista shall provide (or cause to
be provided) to the Danaher Group all of the services listed in Schedule 2.01-2
attached hereto (as such Schedule may be amended pursuant to Section 2.04, the
“Envista Provided Services”, and collectively with the Danaher Provided Services
and any Additional Services, the “Services”).
Section 2.02    Access to Facilities. Subject to the terms and conditions of
this Agreement, Danaher shall provide (or cause to be provided) to the Envista
Group access to the facilities, equipment and software listed in Schedule 2.02-1
attached hereto (as such Schedule may be amended pursuant to Section 2.04, the
“Danaher Provided Facilities”). Subject to the terms and conditions of this
Agreement, Envista shall provide (or cause to be provided) to the Danaher Group
access to the facilities, equipment and software listed in Schedule 2.02.-2
attached hereto (as such Schedule may be amended pursuant to Section 2.04, the
“Envista Provided Facilities”, and collectively with the Danaher Provided
Facilities and any Additional Facilities, the “Facilities”).
Section 2.03    Duration of Services and Access to Facilities. Subject to
Section 6.01 hereof, each of Danaher and Envista shall provide or cause to be
provided to the respective Recipients each Service or access to each Facility
until the expiration of the period set forth next to such Service or Facility on
the applicable Schedules hereto or, if no such period is provided with respect
to a particular Service or Facility on such Schedules, on the second (2nd)
anniversary of the Effective Date (the “Term”); provided, however, to the extent
that a Danaher Provider’s ability to provide a Danaher Provided Service or
access to a Danaher Provided Facility, as the case may be, is dependent on the
continuation of either a Envista Provided Service or access to a Envista
Provided Facility, as the case may be, Danaher’s obligation to provide, or cause
to be provided, such Danaher Provided Service or access to such Danaher Provided
Facility shall terminate automatically with the termination of such supporting
Envista Provided Service or access to such supporting Envista Provided Facility;
provided, further, to the extent that a Envista Provider’s ability to provide a
Envista Provided Service or access to a Envista Provided Facility, as the case
may be, is dependent on the continuation of either a Danaher Provided Service or
access to a Danaher Provided Facility, as the case may be, Envista’s obligation
to provide, or cause to be provided, such Envista Provided Service or access to
such Envista Provided Facility shall terminate automatically with the
termination of such supporting Danaher Provided Service or access to such
supporting Danaher Provided Facility.
Section 2.04    Additional Services and Access to Additional Facilities. If,
within four (4) months after the Effective Date, Danaher or Envista (or the
Danaher Transition Manager or Envista Transition Manager, as applicable)
identifies a service that (a) the Danaher Group provided to the Envista Group
during the one (1)-year period prior to the Effective Date that the Envista
Group reasonably needs in order for the Envista Business to continue to operate
in substantially the same manner in which the Envista Business operated prior to
the Effective Date, and such service was not included in Schedule 2.01-1 (other
than because the Parties agreed such services shall not be provided), or (b) the
Envista Group provided to the Danaher Group prior to the Effective Date that the
Danaher Group reasonably needs in order for the Danaher Group to continue to
operate their businesses other than the Envista Business (the “Danaher
Business”) in substantially the same manner in which such businesses operated
prior to the Effective Date, and such service was not included in Schedule
2.01-2 (other than because the Parties agreed such services shall not be
provided), and in each case the proposed Recipient of such


3

--------------------------------------------------------------------------------



service is unable to reasonably obtain such service from a Third Party, then, in
each case, Envista and Danaher shall use commercially reasonable efforts to
provide, or cause to be provided, such requested services (such additional
services, the “Additional Services”). If, within four (4) months after the
Effective Date, Danaher or Envista identifies access to additional facilities,
equipment or software that (x) the Danaher Group provided to the Envista Group
during the one (1)-year period prior to the Effective Date that the Envista
Group reasonably needs in order for the Envista Business to continue to operate
in substantially the same manner in which the Envista Business operated prior to
the Effective Date, and such access was not included in Schedule 2.02-1 (other
than because the Parties agreed such access shall not be provided), or (y) the
Envista Group provided to Danaher or its Affiliates prior to the Effective Date
that the Danaher Group reasonably needs in order for the Danaher Business to
continue to operate in substantially the same manner in which the Danaher
Business operated prior to the Effective Date, and such access was not included
in Schedule 2.02-2 (other than because the Parties agreed such access shall not
be provided), and in each case the proposed Recipient of such facilities,
equipment or software is unable to reasonably obtain such service from a Third
Party, then, in each case, Envista and Danaher shall use commercially reasonable
efforts to provide such requested access (such additional facilities, equipment
and software, the “Additional Facilities”). Unless specifically agreed in
writing to the contrary, the Parties shall amend the appropriate Schedule in
writing to include such Additional Services or access to Additional Facilities
(including the termination date with respect to such services, which, for
clarity, shall be no later than the end of the Term) and such Additional
Services or access to Additional Facilities shall be deemed Services or access
to Facilities, respectively, hereunder, and accordingly, the Party requested to
provide such Additional Services or access to Additional Facilities shall
provide such Additional Services or access to Additional Facilities, or cause
such Additional Services or access to Additional Facilities to be provided, in
accordance with the terms and conditions of this Agreement.
Section 2.05    Exception to Obligation to Provide Services or Access to
Facilities. Notwithstanding anything in this Agreement to the contrary,
including Danaher’s and Envista’s obligations set forth in Section 2.01 hereof,
the relevant Providers shall not be obligated to (and neither Danaher nor
Envista shall be obligated to cause any Provider to) provide any Services or
access to any Facilities if the provision of such Services or access to such
Facilities would violate any Law or any Contract to which Danaher, Envista, any
of Danaher’s or Envista’s Affiliates or any of the Providers are subject;
provided, however, that Danaher and Envista shall comply with Section 7.02 in
obtaining any Consents necessary to provide such Services or access to such
Facilities.
Section 2.06    Standard of the Provision of Services or Access to Facilities.
The provision of Services and access to Facilities shall be provided in the
manner and at a level substantially consistent with that provided by the
Providers immediately preceding the Effective Date. All of the Danaher Provided
Services and Danaher Provided Facilities shall be for the sole use and benefit
of Envista Group, and all of the Envista Provided Services and Envista Provided
Facilities shall be for the sole use and benefit of the Danaher Group; provided
that nothing in this Section 2.06 is intended to limit a Provider’s access to or
use of its own Facilities except as may be set forth in the applicable Schedule
2.02.
Section 2.07    Change in Services or Access to Facilities. The Providers may
from time to time reasonably supplement, modify, substitute or otherwise alter
the Services provided and access to the Facilities in a manner that does not
materially adversely affect the quality or availability of Services or access to
the Facilities or increase the cost of using such Services or accessing such
Facilities.
Section 2.08    Subcontractors. A Provider may subcontract any of the Services
or portion thereof to any other Person, including any Affiliate of the Provider;
provided, however, that such other Person shall be subject to service standards
and confidentiality provisions at least equivalent to those set forth herein,
and such Provider shall in all cases remain primarily responsible for all of its
obligations hereunder with respect to the Services provided by such
subcontractor.
Section 2.09    Electronic Access.


4

--------------------------------------------------------------------------------



(a)To the extent that the performance or receipt of Services or access to
Facilities hereunder requires access to a Group’s intranet or other internal
systems by the other Group (the “Accessing Group”), the Party whose Group
intranet or other internal systems is being accessed shall provide or cause to
be provided limited access to such systems, subject to policies, procedures and
limitations to be determined by such Party. From and after the Effective Date, a
Party shall cause its Accessing Group to comply with all security guidelines
(including physical security, network access, internet security, confidentiality
and personal data security guidelines) of the other Party, copies of which shall
be made available to the Accessing Group upon reasonable request.
(b)While Services and access to Facilities are being provided hereunder, the
Parties shall take commercially reasonable measures to ensure that no Virus or
similar items are coded or introduced into the Services or Facilities. With
respect to Services or access to Facilities provided by third parties,
compliance with the applicable agreement with such third party shall be deemed
sufficient commercially reasonable measures. If a Virus is found to have been
introduced into such Services or Facilities, the Parties hereto shall use
commercially reasonable efforts to cooperate and to diligently work together and
with each Provider providing the Services or access to Facilities to eliminate
the effects of the Virus.
(c)The Parties shall, and shall cause their respective Providers to, exercise
reasonable care in providing, accessing and using the Services and Facilities to
prevent access to the Services and Facilities by unauthorized Persons.
ARTICLE III
COSTS AND DISBURSEMENTS
Section 3.01    Costs and Disbursements.
(a)Each Party (or its designee) shall pay to the other Party providing, or
causing to be provided, the applicable Service or Facility a monthly fee for
such Service or access to such Facility as set forth therefor in the applicable
Schedule hereto, and with respect to an Additional Service or Additional
Facility, the monthly fee shall be the applicable Provider’s internal and
external costs and expenses of providing such Additional Services or access to
such Additional Facilities, plus any costs associated with migrating data or
otherwise preparing any Additional Services or access to any Additional
Facilities to be provided under this Agreement (each aggregate fee calculated in
accordance with this provision constituting a “Service Charge” and,
collectively, the “Service Charges”); provided, however, that a fee for a
Service or Facility not provided or made available hereunder for a full month
shall be pro-rated for the portion of such month provided or made available.
During the Term, the amount of a Service Charge for any Services or access to
Facilities shall not increase, except to the extent that there is an increase
after the Effective Date in the costs actually incurred by the Provider in
providing such Services or access to Facilities, including as a result of (i) an
increase in the amount of such Services or access to Facilities being provided
to the Recipient (as compared to the amount of the Services or access to
Facilities underlying the determination of a Service Charge), (ii) an increase
in the rates or charges imposed by any third-party provider that is providing
goods or services used by the Provider in providing the Services or access to
Facilities (as compared to the rates or charges underlying a Service Charge),
(iii) an increase in the payroll or benefits for any personnel used by the
Provider in providing the Services or access to Facilities, or (iv) any increase
in costs relating to any changes requested by the Recipient in the nature of the
Services or access to Facilities provided (including relating to newly installed
products or equipment or any upgrades to existing products or equipment).
(b)As of the Effective Date, the Parties shall mutually agree on a form of
invoice to be issued for the aggregate of Service Charges by each Party. Each of
Danaher and Envista (or their designees), as applicable, shall deliver invoices
to the other Party (or its designees) in accordance with the terms hereof,
beginning as of the Effective Date and, thereafter, on or prior to the tenth
(10th) day following the fiscal month end for each succeeding month or week (in
accordance with the terms hereof)


5

--------------------------------------------------------------------------------



for the duration of this Agreement (or at such other frequency as is consistent
with the basis on which the Service Charges are determined and, if applicable,
charged to Affiliates of each Party) in arrears for the Service Charges due
under this Agreement. Each of Danaher or Envista (or their designees) shall pay,
or cause to be paid, the amount of such invoice by wire transfer or check to the
other Party (or its designees) within fifteen (15) days of the date of such
invoice; provided that (i) any Contracts that prescribe other payment terms for
any other individual Service or access to a Facility shall continue to govern;
and (ii) to the extent consistent with past practice with respect to Services or
access to Facilities rendered outside the United States, payments may be
required in local currency. If Danaher or Envista (or their designees), as
applicable, fails to pay such amount by such date, such Party shall be obligated
to pay to the other Party providing, or causing to be provided, the Services and
access to the Facilities, in addition to the amount due, interest on such amount
at a rate per annum equal to the Prime Rate, from time to time in effect,
calculated for the actual number of days elapsed, accrued from the date on which
such payment was due up to the date of the actual receipt of payment.
Section 3.02    No Right to Set-Off. Each of Danaher or Envista, as applicable,
shall pay the full amount of Service Charges and shall not set-off, counterclaim
or otherwise withhold any amount owed to the other Party under this Agreement,
on account of any obligation owed by the other Party to Danaher or Envista, as
applicable, under this Agreement, the Separation Agreement or any other
Ancillary Agreement that has not been finally adjudicated, settled or otherwise
agreed upon by the Parties in writing; provided, however, that Danaher or
Envista, as applicable, shall be permitted to assert a set-off right with
respect to any obligation that has been so finally adjudicated, settled or
otherwise agreed upon by the Parties in writing against amounts owed by the
other Party under this Agreement.
ARTICLE IV
WARRANTIES AND COMPLIANCE
Section 4.01    Disclaimer of Warranties. Except as expressly set forth herein,
the Parties acknowledge and agree that (a) the Services and Facilities are
provided as-is, (b) the Recipients assume all risks and Liability arising from
or relating to their use of and reliance upon the Services and the Facilities
and (c) each Party and their respective Providers make no representation or
warranty with respect thereto. EXCEPT AS EXPRESSLY SET FORTH HEREIN, EACH PARTY
AND THEIR RESPECTIVE PROVIDERS HEREBY EXPRESSLY DISCLAIM ALL REPRESENTATIONS AND
WARRANTIES REGARDING THE SERVICES AND THE FACILITIES, WHETHER EXPRESS OR
IMPLIED, INCLUDING ANY REPRESENTATION OR WARRANTY IN REGARD TO QUALITY,
PERFORMANCE, NONINFRINGEMENT, MISAPPROPRIATION, COMMERCIAL UTILITY, OR
MERCHANTABILITY OR FITNESS OF THE SERVICES AND FACILITIES FOR A PARTICULAR
PURPOSE.
Section 4.02    Compliance with Laws and Regulations. Each Party hereto shall be
responsible for its own compliance with any and all Laws applicable to its
performance under this Agreement. FOR THE AVOIDANCE OF DOUBT AND NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, EACH PARTY EXPRESSLY DISCLAIMS ANY EXPRESS OR
IMPLIED OBLIGATION OR WARRANTY WITH RESPECT TO THE SERVICES THAT COULD BE
CONSTRUED TO REQUIRE PROVIDER TO DELIVER SERVICES HEREUNDER IN SUCH A MANNER TO
ALLOW A RECIPIENT TO ITSELF COMPLY WITH ANY LAW APPLICABLE TO THE ACTIONS OR
FUNCTIONS OF SUCH RECIPIENT (OR ITS AFFILIATES).
ARTICLE V
LIABILITY AND INDEMNIFICATION
Section 5.01    Procedures. The provisions of Article V of the Separation
Agreement shall govern any and all Liabilities or indemnification (including any
Indemnifiable Losses) under or in connection with this Agreement, whether
arising from statute, principle of common or civil law, principles of strict
liability, tort, contract or otherwise under or in connection with this
Agreement.


6

--------------------------------------------------------------------------------



ARTICLE VI
TERMINATION
Section 6.01    Termination.
(a)Notwithstanding Section 2.03, this Agreement may be terminated earlier by
Danaher: (i) if Envista, any Envista Provider or any of the Envista Group are in
material breach of the terms of this Agreement and such breach is not corrected
within thirty (30) days of a written notice from Danaher or the Danaher
Transition Manager of such breach; (ii) immediately upon written notice from
Danaher or the Danaher Transition Manager, with respect to any Danaher Provided
Service or access to any Danaher Provided Facility, if the continued performance
of such Danaher Provided Service or the provision of access to such Danaher
Provided Facility would be a violation of any Law or any Contract in effect
prior to the Effective Date; or (iii) upon any failure of Envista to pay any
outstanding Service Charge due to Danaher, except to the extent any part of an
outstanding Service Charge is not paid due to a good faith dispute of such
Service Charge by Envista.
(b)Notwithstanding Section 2.03, this Agreement may be terminated earlier by
Envista: (i) if Danaher or any Danaher Provider is in material breach of the
terms of this Agreement and such breach is not corrected within thirty (30) days
of a written notice from Envista or the Envista Transition Manager of such
breach; (ii) immediately upon written notice from Envista or the Envista
Transition Manager, with respect to any Envista Provided Service or access to
any Envista Provided Facility, if the continued performance of such Envista
Provided Service or the provision of access to such Envista Provided Facility
would be a violation of any Law or any Contract in effect prior to the Effective
Date; or (iii) upon the failure of Danaher to pay any outstanding Service Charge
due to Envista, except to the extent any part of an outstanding Service Charge
is not paid due to a good faith dispute of such Service Charge by Danaher.
(c)Without prejudice to any rights with respect to a Force Majeure: (i) a
Recipient may from time to time terminate this Agreement with respect to any
Service or access to Facility, in whole but not in part: (A) for any reason or
no reason upon providing at least thirty (30) days’ prior written notice to the
Provider’s Envista Transition Manager or Danaher Transition Manager, as
applicable, of such termination (unless a longer notice period is specified in
the Schedules attached hereto or in a third party Contract to provide Services
or access to Facilities); (B) if the Provider of such Service or Facilities has
failed to perform any of its material obligations under this Agreement with
respect to such Service or access to Facility, and such failure shall continue
to exist thirty (30) days after receipt by the Provider’s Envista Transition
Manager or Danaher Transition Manager, as applicable, of written notice of such
failure from the Recipient’s Envista Transition Manager or Danaher Transition
Manager, as applicable; or (C) immediately upon mutual written agreement of the
Parties; and (ii) a Provider may terminate this Agreement with respect to one or
more Services or access to Facilities, in whole but not in part, at any time
upon prior written notice to the Recipient’s Envista Transition Manager or
Danaher Transition Manager, as applicable, if the Recipient has failed to
perform any of its material obligations under this Agreement relating to such
Services or access to Facilities, and such failure shall be continued uncured
for a period of thirty (30) days after receipt by the Recipient’s Envista
Transition Manager or Danaher Transition Manager, as applicable, of a written
notice of such failure from the Provider’s Envista Transition Manager or Danaher
Transition Manager, as applicable. The relevant Schedule shall be updated to
reflect any terminated Service. In the event that the effective date of the
termination of any Service or access to Facility is a day other than at the end
of a month, the Service Charge associated with such Service or access to
Facility shall be pro-rated appropriately.
(d)A Recipient may from time to time request a reduction in part of the scope or
amount of any Service or access to Facility. If requested to do so by the
Recipient’s Envista Transition Manager or Danaher Transition Manager, as
applicable, the other Party, through its Envista Transition Manager or Danaher
Transition Manager, as applicable, agrees to discuss in good faith appropriate
reductions to the relevant Service Charges in light of all relevant factors
including the costs and benefits


7

--------------------------------------------------------------------------------



to the Provider of any such reductions. The relevant Schedule shall be updated
to reflect any reduced Service agreed to in writing by the Parties. In the event
that any Service or access to Facility is so reduced other than at the end of a
month, the Service Charge associated with such Service or access to Facility for
the month in which such Service or access to Facility is reduced shall be
pro-rated appropriately.
(e)To the extent that a Recipient is not in compliance with Section 7.01(b) and
such non-compliance remains unremedied for a period of ten (10) days, the
Provider may terminate the provision of any Services or access to Facilities
provided under such third party Contract.
Section 6.02    Effect of Termination.
(a)Upon termination of any Service or access to any Facility pursuant to this
Agreement, the Provider of the terminated Service or access to the Facility or
its Affiliate shall have no further obligation to provide the terminated Service
or access to the Facility, and Danaher or Envista, as applicable, shall have no
obligation to pay any Service Charges relating to any such Service or access to
such Facility; provided that Danaher or Envista, as applicable shall remain
obligated to the other Party for the Service Charges owed and payable in respect
of Services or access to Facilities provided prior to the effective date of
termination. In connection with termination of any Service or access to any
Facility, the provisions of this Agreement not relating solely to such
terminated Service or access to such Facility shall survive any such
termination.
(b)In connection with a termination of this Agreement, Article IV, Article V,
this Section 6.02, Article VIII, and Liability for all due and unpaid Service
Charges shall continue to survive indefinitely.
Section 6.03    Force Majeure.
(a)No Party (or any Person acting on its behalf) shall have any Liability or
responsibility for failure to fulfill any obligation (other than a payment
obligation) under this Agreement so long as and to the extent to which the
fulfillment of such obligation is prevented, frustrated, hindered or delayed as
a consequence of circumstances of Force Majeure; provided that (i) such Party
(or such Person) shall have exercised commercially reasonable efforts to
minimize the effect of Force Majeure on its obligations; and (ii) the nature,
quality and standard of care that the Provider shall provide in delivering a
Service or providing access to a Facility after a Force Majeure shall be
substantially the same as the nature, quality and standard of care that the
Provider provides prior to the Force Majeure. In the event of an occurrence of a
Force Majeure, the Party whose performance is affected thereby shall give notice
of suspension as soon as reasonably practicable to the other stating the date
and extent of such suspension and the cause thereof, and such Party shall resume
the performance of such obligations as soon as reasonably practicable after the
removal of the cause, and if the Provider is the Party so prevented then the
Recipient shall not be obligated to pay the Service Charge for a Service or
Facility to the extent and for so long as such Service or Facility is not made
available to the Recipient hereunder as a result of such Force Majeure.
(b)During the period of a Force Majeure, the Recipient shall be entitled to seek
an alternative service provider at its own cost with respect to such Services or
access to such Facilities and Danaher or Envista, as applicable, shall be
entitled to permanently terminate such Services or access to such Facilities
(and shall be relieved of the obligation to pay Service Charges for the
provision of such Services or access to such Facilities throughout the duration
of such Force Majeure or, in the event of such permanent termination,
thereafter) if a Force Majeure shall continue to exist for more than fifteen
(15) consecutive days.
ARTICLE VII
MANAGEMENT AND CONTROL
Section 7.01    Cooperation.


8

--------------------------------------------------------------------------------



(a)    During the Term, each Party shall, and shall cause its Affiliate
Recipients to, use its commercially reasonable efforts to cooperate with the
relevant Provider and its Affiliates with respect to such Provider providing the
Services and access to the Facilities and responding to such Provider’s
reasonable requests for information related to the functionality or operation of
the Services and Facilities. Neither Party nor any of its Affiliates shall
knowingly take any action which would substantially interfere with or
substantially increase the cost of the other Party providing (or causing to be
provided) any of the Services or access to the Facilities. After the Effective
Date, each Party and its Affiliates shall use its commercially reasonable
efforts to enable the other Party or its Affiliates to provide the Services and
access the Facilities as soon as possible after the Effective Date. Without
limiting the foregoing, each Party shall provide the relevant Provider with
reasonable access (during reasonable business hours) to (i) records related to
the provision of the Services and access to the Facilities; and (ii) the
relevant Party’s personnel and facilities for the purpose of training and
consultation with respect to the Services and access to Facilities.
(b)    To the extent the Parties or a member of their respective Group have
entered into any third party Contracts in connection with any of the Services or
access to the Facilities, the Recipients shall comply with the terms of such
Contract to the extent the Recipients or their Envista Transition Manager or
Danaher Transition Manager, as applicable, have been informed of such terms.
Section 7.02    Required Consents. Each Party shall use commercially reasonable
efforts to obtain any and all third party Consents necessary or advisable to
allow the relevant Provider to provide the Services and access to the Facilities
(the “Required Consents”); provided, however, that the costs of such third party
Consents shall be paid by the Recipient of the provision of such Services and
access to such Facilities. Each Party shall provide written evidence of receipt
of Required Consents to the other Party upon such other Party’s request.
Section 7.03    Primary Points of Contact for Agreement.
(a)Appointment and Responsibilities. Each Party shall appoint an individual to
act as the primary point of operational contact for the administration and
operation of this Agreement, as follows:
(i)The individual appointed by Envista as the primary point of operational
contact pursuant to this Section 7.03(a) (the “Envista Transition Manager”)
shall have overall responsibility for coordinating, on behalf of Envista, all
activities undertaken by Envista and its Providers, Affiliates and
Representatives hereunder, including the performance of Envista’s obligations
hereunder, the coordinating of the provision of the Envista Provided Services
and access to the Envista Provided Facilities with Danaher, acting as a
day-to-day contact with Danaher Transition Manager and making available to
Danaher the data, facilities, resources and other support services from Envista
required for Danaher Providers to be able to provide the Danaher Provided
Services and access to the Danaher Provided Facilities in accordance with the
requirements of this Agreement. Envista may change Envista Transition Manager
from time to time upon written notice to Danaher. Envista shall use commercially
reasonable efforts to provide at least thirty (30) days’ prior written notice of
any such change.
(ii)The individual appointed by Danaher as the primary point of operational
contact pursuant to this Section 7.03(a) (the “Danaher Transition Manager”)
shall have overall operational responsibility for coordinating, on behalf of
Danaher, all activities undertaken by Danaher and its Providers, Affiliates and
Representatives hereunder, including the performance of Danaher’s obligations
hereunder, the coordinating of the provision of the Danaher Provided Services
and access to the Danaher Provided Facilities with Envista, acting as a
day-to-day contact with Envista Transition Manager and making available to
Envista the data, facilities, resources and other support services from Danaher
required for Envista Providers to be able to provide the Envista Provided
Services and access to the Envista Provided Facilities in accordance with the
requirements of this Agreement. Danaher may change Danaher Transition Manager
from


9

--------------------------------------------------------------------------------



time to time upon written notice to Envista. Danaher shall use commercially
reasonable efforts to provide at least thirty (30) days’ prior written notice of
any such change.
(b)Review Meetings. Danaher Transition Manager and Envista Transition Manager
shall meet either in-person at a mutually acceptable location or via telephone
or video conference at least monthly to review Danaher’s and Envista’s provision
of the Services and access to the Facilities as required under this Agreement.
Section 7.04    Steering Committee.
(a)Size and Composition. Danaher shall appoint three (3) members of its
management staff, and Envista shall appoint three (3) members of its management
staff to serve on a steering committee (the “Steering Committee”). Either Party
may change its Steering Committee members from time to time upon written notice
to the other Party; provided, however, that Danaher Transition Manager and
Envista Transition Manager shall at all times remain as members of the Steering
Committee. In addition, the Parties may mutually agree to increase or decrease
the size, purpose or composition of the Steering Committee in an effort for the
Providers to better provide, and for the Recipients to better utilize, the
Services and access to the Facilities.
(b)Responsibilities. The Steering Committee’s responsibilities include:
(i)generally overseeing the performance of each Party’s obligations under this
Agreement; and
(ii)making, and providing continuity for making, decisions for the Recipients
with respect to the establishment, prioritization and use of the Services and
access to the Facilities.
(c)Meetings. The Steering Committee shall meet once a month or at such other
frequency as mutually agreed by the Parties. Each Steering Committee meeting
shall be either in-person at a mutually acceptable location or via telephone or
video conference.
Section 7.05    Personnel.
(a)The Provider of any Service or access to any Facility shall make available to
the Recipient of such Service or access to such Facility such personnel as may
be reasonably necessary to provide such Service, in accordance with such
Provider’s standard business practices. The Provider shall have the right, in
its reasonable discretion, to (i) designate which personnel it will assign to
perform such Service, and (ii) remove and replace such personnel at any time.
(b)The Provider of any Service or Facility shall be solely responsible for all
salary, employment and other benefits of and Liabilities relating to the
employment of persons employed by such Provider. In performing their respective
duties hereunder, all such employees and representatives of any Provider shall
be under the direction, control and supervision of such Provider, and such
Provider shall have the sole right to exercise all authority with respect to the
employment (including termination of employment), assignment and compensation of
such employees and representatives.
Section 7.06    No Agency
. Nothing in this Agreement shall be deemed in any way or for any purpose to
constitute any Party or its Affiliates acting as an agent of another
unaffiliated Person in the conduct of such other Person’s business. A Provider
of any Service or access to any Facility hereunder shall act as an independent
contractor and not as the agent of the Recipient or its Affiliates in performing
such Service or providing access to such Facility.


10

--------------------------------------------------------------------------------



Section 7.07    Data Processing. The provisions of the Data Processing Addendum
attached as Exhibit A hereto shall govern the Processing of the Personal Data of
the other Party in connection with the provision of Services hereunder.
ARTICLE VIII
MISCELLANEOUS
Section 8.01    Treatment of Confidential Information.
(a)The provisions of Section 6.5 of the Separation Agreement shall govern the
treatment of Confidential Information hereunder.
(b)Each Party shall comply with all applicable state, federal and foreign
privacy and data protection Laws that are or that may in the future be
applicable to the provision of Services hereunder.
Section 8.02    Entire Agreement; Construction. This Agreement, including the
Exhibits and Schedules shall constitute the entire agreement between the Parties
with respect to the subject matter hereof and shall supersede all previous
negotiations, commitments, course of dealings and writings with respect to such
subject matter. In the event of any inconsistency between this Agreement and any
Schedule hereto, the Schedule shall prevail. In the event of any conflict
between this Agreement and the Tax Matters Agreement, the terms and conditions
of the Tax Matters Agreement shall govern.
Section 8.03    Counterparts. This Agreement may be executed in more than one
counterpart, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the Parties and delivered to each of the Parties.
Section 8.04    Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in English, shall be in writing and
shall be given or made (and shall be deemed to have been duly given or made upon
receipt) by delivery in person, by overnight courier service, or by facsimile
with receipt confirmed (followed by delivery of an original via overnight
courier service) to the respective Parties at the following addresses (or at
such other address for a Party as shall be specified in a notice given in
accordance with this Section 8.04):
To Danaher:
Danaher Corporation,
2200 Pennsylvania Ave., NW - Suite 800W
Washington, DC 20037-1701
Attn: General Counsel
To Envista:
Envista Holdings Corporation
200 S. Kraemer Blvd., Building E
Brea, California 92821
Attn: General Counsel
Section 8.05    Waivers. Any consent required or permitted to be given by any
Party to the other Party under this Agreement shall be in writing and signed by
the Party giving such consent and shall be effective only against such Party
(and its Group). No failure to exercise and no delay in exercising, on the part
of any Party, any right, remedy, power or privilege hereunder shall operate as a
waiver hereof or thereof; nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.


11

--------------------------------------------------------------------------------



Section 8.06    Assignment. This Agreement shall not be assignable, in whole or
in part, directly or indirectly, by any Party hereto without the prior written
consent of the other Party (not to be unreasonably withheld or delayed), and any
attempt to assign any rights or obligations arising under this Agreement without
such consent shall be void. Notwithstanding the foregoing, this Agreement shall
be assignable to a bona fide third party in connection with a merger,
reorganization, consolidation or the sale of all or substantially all the assets
of a Party hereto so long as the resulting, surviving or transferee entity
assumes all the obligations of the relevant Party hereto by operation of law or
pursuant to an agreement in form and substance reasonably satisfactory to the
other Party; provided, however, that in the case of each of the preceding
clauses (i) and (ii), no assignment permitted by this Section 8.06 shall release
the assigning Party from Liability for the full performance of its obligations
under this Agreement.
Section 8.07    Successors and Assigns. The provisions of this Agreement and the
obligations and rights hereunder shall be binding upon, inure to the benefit of
and be enforceable by (and against) the Parties and their respective successors
and permitted assigns.
Section 8.08    Payment Terms. Without the consent of the Party receiving any
payment under this Agreement specifying otherwise, all payments to be made by
either Danaher or Envista under this Agreement shall be made in US Dollars.
Except as expressly provided herein, any amount which is not expressed in US
Dollars shall be converted into US Dollars by using the exchange rate published
on Bloomberg at 5:00 pm Eastern Standard time (EST) on the day before the
relevant date or in the Wall Street Journal on such date if not so published on
Bloomberg.
Section 8.09    Subsidiaries . Each of the Parties shall cause to be performed,
and hereby guarantees the performance of, all actions, agreements and
obligations set forth herein to be performed by any Subsidiary of such Party or
by any entity that becomes a Subsidiary of such Party at and after the Effective
Date, to the extent such Subsidiary remains a Subsidiary of the applicable
Party.
Section 8.10    Third Party Beneficiaries. This Agreement is solely for the
benefit of the Parties and should not be deemed to confer upon third parties any
remedy, claim, Liability, reimbursement, claim of Action or other right in
excess of those existing without reference to this Agreement.
Section 8.11    Titles and Headings. Titles and headings to Articles and
Sections herein are inserted for the convenience of reference only and are not
intended to be a part of or to affect the meaning or interpretation of this
Agreement.
Section 8.12    Exhibits and Schedules. The Exhibits and Schedules shall be
construed with and as an integral part of this Agreement to the same extent as
if the same had been set forth verbatim herein.
Section 8.13    Governing Law. This Agreement and any dispute arising out of, in
connection with or relating to this Agreement shall be governed by and construed
in accordance with the Laws of the State of Delaware, without giving effect to
the conflicts of laws principles thereof.
Section 8.14    Dispute Resolution. The provisions of Article VIII of the
Separation Agreement shall govern any Dispute under or in connection with this
Agreement.
Section 8.15    Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby. The Parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions,
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
Section 8.16    Interpretation.
(a)The Parties have participated jointly in the negotiation and drafting of this
Agreement. This Agreement shall be construed without regard to any presumption
or rule requiring construction or interpretation against the Party drafting or
causing any instrument to be drafted.


12

--------------------------------------------------------------------------------



(b)When a reference is made in this Agreement to an Article, Section or Exhibit
such reference shall be to an Article or Section of, or Exhibit to, this
Agreement unless otherwise indicated. Wherever the words “include,” “includes”
or “including” are used in this Agreement, they shall be deemed to be followed
by the words “without limitation.” References to “dollar” or “$” contained
herein are to United States Dollars (unless otherwise specified). The words
“hereof,” “herein,” “hereto” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.
[Signature page follows]




13

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
date first written above by their respective duly authorized officers.
DANAHER CORPORATION
 
 
By:
/s/ James F. O'Reilly
Name:
James F. O'Reilly
Title:
Vice President, Associate General
 
Counsel and Secretary
 
 
ENVISTA HOLDINGS CORPORATION
 
 
By:
/s/ Howard H. Yu
Name:
Howard H. Yu
Title:
Senior Vice President and Chief
 
Financial Officer





[Signature Page to Transition Services Agreement]

